Citation Nr: 1603324	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling, and in excess of 30 percent disabling from April 13, 2009, forward, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.  Jurisdiction over this appeal now lies with the VA RO in Detroit, Michigan.  A subsequent April 2010 rating decision increased the disability rating for the Veteran's PTSD to 30 percent, effective April 13, 2009.  The Veteran disagrees with the disability ratings assigned.  

In November 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in August 2014.  The fact that a VA examination is more than one year old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  In this case, however, the Veteran has indicated that his PTSD symptomatology has worsened in severity since the last VA examination.  See Hearing Transcript p. 25.  Specifically, while the August 2014 VA examiner indicated that the Veteran had "lots of friends" and was active in various veteran organizations, the Veteran and his wife testified regarding the Veteran's social isolation, his very few friends, and his aversion to crowds and activities out of the house.  In addition, the Veteran and his wife testified regarding the troubling nature of their marital relationship due to the Veteran's anger, irritability, and periods of domestic violence.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected PTSD.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  In this case, while the Veteran did not perfect an appeal as to a formal claim of entitlement to a TDIU following the November 2015 Statement of the Case, during the pendency of the appeal, the Veteran has contended that he is unemployable, at least in part, due to his PTSD.  See June 2008 VA Form 21-527 (Income Net-Worth and Employment Statement); see also June 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include all psychiatric treatment records dated after October 2015. 

2. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




